        CASE 0:14-cr-00026-MJD Document 90 Filed 05/15/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,             )    Criminal No. 14-26 (MJD)
                                      )
                        Plaintiff,    )
      v.                              )    Order
                                      )
Travis Ryan Raymond,                  )
                                      )
                     Defendant.       )



Lisa Kirkpatrick, Assistant United States Attorney, 300 South Fourth Street,
Room 600, Minneapolis, MN 55415, counsel for Plaintiff.

Robert H. Meyers, Assistant Federal Defender, 300 South Fourth Street, Room
107, Minneapolis, MN 55415, counsel for Defendant.



      This matter is before the court:

      WHEREFORE IT IS ORDERED counsel’s Motion for Leave to File a Letter

is granted and allows counsel to file a letter to the Court.




Dated: May 15, 2020                        /s Michael J. Davis
                                           Michael J. Davis
                                           United States District Court
